 



Exhibit 10.3

FIRST AMENDED AND RESTATED
CODE OF BUSINESS CONDUCT AND ETHICS

This First Amended and Restated Code of Business Conduct and Ethics (the “Code”)
applies to all directors, officers and employees of Home Solutions of America,
Inc. (“the Company”) and all of its subsidiaries. This policy was adopted by the
Board of Directors of the Company effective December 12, 2006 and supersedes and
replaces the Company’s former Code of Business Conduct and Ethics. References to
the “Company” in this Code refer to the Company and all of its subsidiaries.

Introduction

The Company’s reputation for honesty and integrity is the sum of the personal
reputations of our directors, officers and employees. This Code has been adopted
by the Company’s Board of Directors to protect our reputation and to promote
compliance with laws, rules and regulations. This Code is only one aspect of our
commitment. Persons covered by this Code must also be familiar with and comply
with all other Company policies.

This Code sets out the basic standards of ethics and conduct to which all of our
directors, officers and employees are held. These standards are designed to
deter wrongdoing and to promote honest and ethical conduct, but will not cover
all situations. If a law conflicts with a policy in this Code, you must comply
with the law; however, if a local custom or policy conflicts with this Code, you
must comply with the Code.

The Chief Financial Officer (the “CFO”) has been designated as the executive
officer of the Company who will oversee ethics matters and compliance with this
Code. If you have any doubts whatsoever as to the propriety of a particular
situation, you should submit it to the CFO who will review the situation and
take appropriate action in keeping with this Code, our other corporate policies
and the applicable law. However, if your concern relates to the CFO, or the
concern involves any accounting, internal accounting controls, or auditing
matters, you should submit your concern to the Audit Committee of the Board of
Directors, which has been established by the Company as the committee of the
Board of Directors responsible for oversight of ethical issues. The contact
information for the CFO and the Audit Committee members is included as Exhibit
“A” to this Code. If you are a director, you should submit any concerns directly
to the Audit Committee of the Board of Directors.

Those who violate the standards set out in this Code will be subject to
disciplinary action, which could include immediate termination or other
disciplinary action.



1.  
Scope

As is evident from the wording of this Policy, some restrictions such as
regarding outside business commitments, apply only to full time employees.

1

 

 

1



--------------------------------------------------------------------------------



 



2.  
Honest and Ethical Conduct

We, as a Company, require honest and ethical conduct from everyone. Each person
has a responsibility to all other directors, officers and employees of the
Company, and to the Company itself, to act in good faith, responsibly, with due
care, competence and diligence, without misrepresenting material facts or
allowing your independent judgment to be subordinated. Each person must
otherwise conduct themselves in a manner that meets with ethical and legal
standards.



3.  
Compliance with Laws, Rules and Regulations

A. General

All officers, employees and each member of the Board of Directors must comply
with all laws, regulations, rules and regulatory orders applicable in the
country, state and local jurisdictions where business is conducted, including
securities laws, antitrust laws and other fair competition laws, both in letter
and in spirit. Each officer, director and employee is expected to acquire
appropriate knowledge of the requirements relating to his or her duties
sufficient to recognize potential issues or violations and to know when to seek
advice from management on specific policies and procedures. Violations of laws,
regulations, rules and orders may subject the employee to individual criminal or
civil liability, as well as to disciplinary action by the Company. Because such
individual violations may also subject the Company to civil or criminal
liability or the loss of business, the Company takes legal compliance measures
seriously and works diligently to enforce them. To ensure that the Company
complies with applicable laws, rules and regulations, each employee should
consult with the CFO early on when questionable situations arise.

B. Antitrust Laws

The Company is committed to obeying both the letter and the spirit of the many
laws designed to encourage and protect free and fair competition. The United
States antitrust laws prohibit agreements or actions in “restraint of trade,”
defined as restrictive practices that may reduce or hinder competition. These
laws require that business decisions must be made and activities undertaken
without any agreement or coordination with competitors or potential competitors.
Among those agreements and activities constituting clear violations are
agreements and understandings to fix or control prices and other terms of sale,
to allocate products, territories or markets, or to limit the production or sale
of products. Accordingly, employees must take great care to avoid any
communications with the Company’s competitors with respect to these types of
matters. Violations of the antitrust laws are criminal offenses and may result
in substantial fines and imprisonment.

C. Foreign Corrupt Practices Act

2

 

 

2



--------------------------------------------------------------------------------



 



The Company requires full compliance with the Foreign Corrupt Practices Act
(“FCPA”) by all of its employees, consultants, agents, distributors, and
resellers. The anti-bribery and corrupt payment provisions of the FCPA make
illegal any corrupt offer, payment, promise to pay, or authorization to pay any
money, gift, or anything of value to any foreign official, or any foreign
political party, candidate or official, for the purpose of:



  •  
Influencing any act, or failure to act, in the official capacity of that foreign
official or party



  •  
Inducing the foreign official or party to use influence to affect a decision of
a foreign government or agency, in order to obtain or retain business for
anyone, or direct business to anyone.

Payments, offers, promises or authorizations to pay any other person, U.S. or
foreign, are also prohibited if any portion of that money or gift will be
offered, given or promised to a foreign official or foreign political party or
candidate for any of the illegal purposes outlined above.

All Company employees are responsible for FCPA compliance and the procedures to
ensure FCPA compliance. All managers and supervisory personnel are expected to
monitor continued compliance with the FCPA to ensure compliance with the highest
moral, ethical and professional standards of the Company.

4. Conflicts of Interest

You must handle, in an ethical manner, any actual or apparent conflict of
interest between your personal and business relationships. A “conflict of
interest” exists when a person’s private interests interferes in any material
way with the interests of the Company and are prohibited by this policy. For
example, a conflict situation arises if you take actions or have interests that
interfere with your ability to perform your work for the Company objectively and
effectively. Conflicts of interest also may arise if you, or a member of your
family, receive an improper personal benefit as a result of your position with
our Company.

If you become aware of any material transaction or relationship that reasonably
could be expected to give rise to a conflict of interest, you should report it
promptly to the CFO.

Conflicts of interest are prohibited as a matter of Company policy, except under
guidelines approved by the Board of Directors or an appropriate committee of the
Board of Directors. The following standards apply to certain common situations
where potential conflicts of interest may arise:

3

 

 

3



--------------------------------------------------------------------------------



 



A. Gifts and Entertainment

Personal gifts and entertainment offered by persons doing business with the
Company may be accepted when offered in the ordinary and normal course of the
business relationship and the value of such gifts and entertainment is
immaterial (value less than $50). However, the frequency and cost of any such
gifts or entertainment may not be so excessive that your ability to exercise
independent judgment on behalf of our Company is or may appear to be
compromised.

B. Financial Interests In Other Organizations

The determination whether any outside investment, financial arrangement or other
interest in another organization is improper depends on the facts and
circumstances of each case. Your ownership of an interest in another
organization may be inappropriate if the other organization has a material
business relationship with, or is a direct competitor of our Company and your
financial interest is of such a size that your ability to exercise independent
judgment on behalf of our Company is or may appear to be compromised. As a
general rule, a passive investment would not likely be considered improper if
it: (1) is in publicly traded shares; (2) represents less than 1% of the
outstanding equity of the organization in question; and (3) represents less than
5% of your net worth. Other interests also may not be improper, depending on the
circumstances.

C. Outside Business Activities

The determination of whether any outside position an employee may hold is
improper will depend on the facts and circumstances of each case. Your
involvement in trade associations, professional societies, and charitable and
similar organizations will not normally be viewed as improper. However, if those
activities are likely to take substantial time from or otherwise conflict with
an employee’s responsibilities to the Company, you should obtain prior approval
from the CFO. Other outside associations or activities in which you may be
involved are likely to be viewed as improper only if they would interfere with
your ability to devote proper time and attention to your responsibilities to the
Company or if your involvement is with another company with which the Company
does business or competes. For a director, employment or affiliation with a
company with which the Company does business or competes must be fully disclosed
to the Company’s Board of Directors, approved by an appropriate committee of the
Board of Directors, and in addition must satisfy any other standards established
by applicable law, rule (including rule of any applicable stock exchange) or
regulation and any other corporate governance guidelines that our Company may
establish.

D. Indirect Violations

You should not indirectly, through a spouse, family member, affiliate, friend,
partner, or associate, have any interest or engage in any activity that would
violate this Code if such same interest or activity would violate this Code if
held or untaken directly

4

 

 

4



--------------------------------------------------------------------------------



 



by you. Any such relationship should be fully disclosed to our CFO (or the Audit
Committee of the Board of Directors if you are a director of our Company), who
will ensure the proper steps are taken to determine whether the relationship is
inappropriate, based upon the standards set forth in this Code and on applicable
laws and rules.

5. Corporate Opportunities

You are prohibited from taking for yourself, personally, opportunities that are
discovered through the use of corporate property, information or position,
unless the Company through the Board of Directors has declined to pursue the
opportunity. You may not use corporate property, information, or position for
personal gain, or to compete with the Company directly. You owe a duty to the
Company to advance its legitimate interests whenever the opportunity to do so
arises. Additional duties and responsibilities may be established in other
Company policies and or employee agreements.

6. Fair Dealing

You should endeavor to deal fairly with the Company’s suppliers, competitors and
employees and with other persons with whom the Company does business. You should
not take unfair advantage of anyone through manipulation, concealment, abuse of
privileged information, misrepresentation of material facts, or any other
unfair-dealing practice.

7. Public Disclosures

It is the Company’s policy to provide full, fair, accurate, timely, and
understandable disclosure in all reports and documents that we file with, or
submit to, the Securities and Exchange Commission (the “SEC”) and in all other
public communications made by the Company as required by law. Every director,
officer and employee of the Company, and particularly the CEO, CFO, COO and
other senior officers of the Company, are required to comply in all respects
with all applicable laws, rules and regulations regarding financial accounting
and reporting. This includes, but is not limited to, the laws, rules and
regulations of the SEC, the exchange on which the Company’s securities are
listed, and the Financial Accounting Standards Board (“FASB”).

Good financial reporting starts with good recordkeeping, and the Company and its
management rely on its records to prepare financial statements that present its
results of operations and financial position in a full, fair, accurate, timely
and understandable manner. These financial statements are relied on by
stockholders, creditors, governmental authorities, and the public. It is,
therefore, critical that all employees involved with recording, summarizing and
maintaining business and accounting records do so in accordance with the
following:



  •  
All assets, liabilities, revenues and expenses will be recorded in the financial
records of the Company and its subsidiaries;

5

 

 

5



--------------------------------------------------------------------------------



 



  •  
No undisclosed or unrecorded funds or accounts will be established for any
purpose;



  •  
No false or artificial entries will be made for any reason; and



  •  
No payments will be approved or made with the intention or understanding that
any part of the payments are to be used for any purpose other than that
described by the documentation supporting the payment.

Persons involved in preparing and finalizing the Company’s financial
information, whether for internal or external reporting purposes, should do so
in accordance with the following:



  •  
Assist in maintaining internal control over financial reporting.



  •  
Inform the Disclosure Committee (the committee chaired by the CFO responsible
for ensuring that appropriate controls and procedures are in place and followed
for all quarterly and annual financial filings) promptly of business
transactions, events or circumstances that could have a material impact on the
Company’s financial statements.



  •  
Communicate openly and honestly with the Company’s external public accountants
with respect to quarterly and annual financial reporting and related
disclosures.



  •  
Ensure the financial statements and related disclosures include all information
deemed necessary to achieve an appropriate degree of transparency of business
transactions.

The CEO and CFO and other senior officers must assure that financial information
disclosed in public communications and in the Company’s periodic reports filed
with the SEC is reported fully, fairly and accurately and in a timely and
understandable manner. Every director, officer and employee of the Company, and
particularly, the senior financial officers must promptly report
(confidentially, if desired) to the Company’s Disclosure Committee:



  •  
Any material violation of any applicable law, rule or regulation;



  •  
Any incidence of fraud, whether material or not, by management or other persons
responsible for recording, processing, summarizing or reporting information
required to be disclosed by the Company in reports and statements filed with the
SEC; and



  •  
Any material information, fact or circumstance, including any deficiency in any
internal control over financial reporting, that could affect or render untrue
the information contained in any periodic report that the Company is required to
file with the SEC or other regulatory body or that is disclosed in other public
communications.

6

 

 

6



--------------------------------------------------------------------------------



 



The Disclosure Committee will, in accordance with this Code of Ethics as
otherwise required by law or stock exchange listing standard, report the matter
to the Audit Committee of the Board of Directors. If the reporting person has
requested that his or her name and position remain confidential, the Disclosure
Committee will keep such person’s identity and position with the Company
confidential to the extent consistent with law and Company policy.
Alternatively, concerns may be reported as described in the Company’s Fraud
Policy or as addressed in the section below entitled “Reporting any Illegal or
Unethical Behavior.”

8. Confidentiality

You should maintain the confidentiality of all confidential information
entrusted to you by the Company or by persons with whom the Company does
business, except when disclosure is authorized or legally mandated. Confidential
information includes all non-public information that might be of use to
competitors of, or harmful to, our Company or persons with whom the Company does
business, if disclosed.

9. Insider Trading

If you have access to material, non-public information concerning the Company,
you are not permitted to use or share that information for stock trading
purposes, or for any other purpose except the conduct of the Company’s business.
All non-public information about our Company should be considered confidential
information. Insider trading, which is the use of material, non-public
information for personal financial benefit or to “tip” others who might make an
investment decision on the basis of this information, is not only unethical but
also illegal. The prohibition on insider trading applies not only to our
Company’s securities, but also to securities of other companies if you learn of
material non-public information about these companies in the course of your
duties to the Company. Violations of this prohibition against “insider trading”
may subject you to criminal or civil liability, in addition to disciplinary
action by our Company. Additional requirements are enumerated in the Company’s
Insider Trading Policy.

10. Protection and Proper Use of Company Assets

Each person has an obligation to take reasonable care to protect the Company’s
assets and promote their efficient use. Theft, carelessness, and waste have a
direct impact on the Company’s profitability. All corporate assets should be
used for legitimate business purposes. The obligation of employees to protect
the Company’s assets includes its proprietary information. Proprietary
information includes intellectual property such as trade secrets, patents,
trademarks, and copyrights, as well as business, marketing and service plans,
engineering and manufacturing ideas, designs, databases, records, salary
information and any unpublished financial data and reports. Unauthorized use or
distribution of this information violates this policy and could also be illegal
and result in civil or criminal penalties.

7

 

 

7



--------------------------------------------------------------------------------



 



11. Interpretations and Waivers of the Code of Business Conduct and Ethics

If you are uncertain whether a particular activity or relationship is improper
under this Code or requires a waiver of this Code, you should disclose it to the
CFO or the Audit Committee of the Board of Directors, who will ensure that the
proper steps are taken to determine first, whether a waiver of this Code is
required and second, if required, determine whether a waiver will be
recommended. Any individual seeking a waiver may be required to agree to
conditions before a waiver or a continuing waiver is granted. However, any
waiver of this Code for an executive officer or director must be approved in
writing by the Company’s Board of Directors or an appropriate committee of the
Company’s Board of Directors and will be promptly disclosed to the stockholders
as required by applicable law, including the regulations of the SEC and of the
stock exchange on which the Company’s common stock is listed. Any waiver of any
provision of this Code with respect to any other employee, agent or contractor
must be approved in writing by the Company’s CFO or the Audit Committee of the
Board of Directors.

12. Reporting any Illegal or Unethical Behavior

The Company desires to promote ethical behavior. Employees are encouraged to
talk to any appropriate personnel including the CEO, CFO or the COO when in
doubt about the best course of action in a particular situation and to promptly
report violations of laws, rules, regulations or this Code. Any report or
allegation of a violation of applicable laws, rules, regulations or this Code
need not be signed and may be sent anonymously. All reports of violations of
this Code, including reports sent anonymously, will be promptly investigated
and, if found to be accurate, acted upon in a timely manner. The CFO and the
Audit Committee have the authority to investigate matters related to violations
of laws, rules, regulations and this Code and to take appropriate disciplinary
action, including suspension of employment without pay, termination of
employment and other disciplinary measures. If any report of wrongdoing relates
to accounting or financial reporting matters, or relates to persons involved in
the development or implementation of the Company’s system of internal controls,
a copy of the report will be promptly provided to the Chairman of the Audit
Committee of the Board of Directors, which may participate in the investigation
and resolution of the matter. It is the policy of the Company not to allow
actual or threatened retaliation, harassment or discrimination against any
employee as a result of allegations of misconduct by such employee against
others so long as such allegations are made in good faith. Employees are
expected to cooperate in internal investigations of misconduct. For instructions
on how to report any violation of this Code, see the instructions and contact
information for our CFO and the Audit Committee of the Board of Directors
attached hereto as Exhibit “A”.

13. Compliance Standards and Procedures

This Code is intended as a statement of basic principles and standards and does
not include specific rules that apply to every situation. Its contents have to
be viewed

8

 

 

8



--------------------------------------------------------------------------------



 



within the framework of the Company’s other policies, practices, instructions
and the requirements of the law. This Code is in addition to other policies,
practices or instructions of the Company that must be observed. Moreover, the
absence of a specific corporate policy, practice or instruction covering a
particular situation does not relieve you of the responsibility for exercising
the highest ethical standards applicable to the circumstances.

In some situations, it is difficult to determine the correct course of action.
Because this Code does not anticipate every situation that will arise, it is
important that each person approach a new question or problem in a deliberate
fashion:



  •  
Determine if you know all the facts.



  •  
Identify exactly what it is that concerns you.



  •  
Discuss the problem with the CFO or the Audit Committee of the Board of
Directors.



  •  
Seek help from other resources such as other management personnel.



  •  
Seek guidance before taking any action that you believe might be considered
unethical or dishonest.

You will be governed by the following compliance standards:



  •  
You are personally responsible for your own conduct and for complying with all
provisions of this Code and for properly reporting known or suspected
violations;



  •  
You must use your reasonable efforts to ensure that other employees, with whom
you deal, are aware of and comply with this Code;



  •  
No one has the authority or right to order, request or even influence you to
violate this Code or the law; a request or order from another person will not be
an excuse for your violation of this Code;



  •  
Any attempt by you to induce another director, officer or employee of the
Company to violate this Code, whether successful or not, is itself a violation
of this Code and may be a violation of law;



  •  
Any retaliation or threat of retaliation against any director, officer or
employee of the Company for refusing to violate this Code, or for reporting in
good faith the violation or suspected violation of this Code, is itself a
violation of this Code and may be a violation of law; and

9

 

 

9



--------------------------------------------------------------------------------



 



  •  
The Company requires that every reported violation of this Code be investigated.

Violation of any of the standards contained in this Code, or in any other
policy, practice or instruction of the Company, can result in disciplinary
action, including dismissal, and civil or criminal action against the violator.
This Code should not be construed as a contract of employment and does not
change any person’s status as an at-will employee.

This Code is for the benefit of the Company, and no other person is entitled to
enforce this Code. This Code does not, and should not be construed to, create
any private cause of action or remedy in any other person for a violation of the
Code.

I hereby acknowledge receipt, review, understanding and acceptance of this First
Amended and Restated Code of Business Conduct and Ethics Policy:

                                                                      
                                                              
Signature
  Date
                                                              
 

 
 

Print Name
 


10

 

 

10